Citation Nr: 1635366	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-15 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected coronary artery disease.

3.  Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities and feet.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James T. Curfman, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955 and from August 1955 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing in April 2016 before the undersigned Veterans Law Judge.  In addition, the Veteran testified at an August 2015 hearing before a Decision Review Officer (DRO) at the RO.  Transcripts of both hearings have been associated with the claims file.

The Board notes that the Veteran's claim to reopen entitlement to service connection for Guillain-Barre syndrome was denied in a November 2012 rating decision.  In an October 2013 statement, the Veteran filed a claim of entitlement to service connection for peripheral neuropathy, to include as secondary to coronary artery disease.  The Veteran later contended that peripheral neuropathy was related to treatment for Guillain-Barre syndrome in service and submitted evidence in support of a claim for service connection for Guillain-Barre syndrome.  The Board finds that the claim for service connection for bilateral upper and lower extremity peripheral neuropathy was intended as a separate claim.  As such, the issue of whether new and material evidence has been presented to reopen a claim for Guillain-Barre syndrome is not before the Board and is referred to the RO for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of cold injuries to the bilateral lower extremities and feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing was no worse than Level II, bilaterally, throughout the period on appeal.

2.  The Veteran has not had a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities at any time during the claim period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  

VA has satisfied its duty to assist the Veteran.  The Veteran's service personnel records, identified private treatment records, VA treatment records, lay statements, and hearing transcripts are of record. 

With regard to the issue of an increased rating for bilateral hearing loss, the Veteran was provided a VA examination in June 2015.  Additionally, the Veteran was provided a VA examination in response to his claim of entitlement to bilateral upper and lower extremity peripheral neuropathy in April 2014.  The examination reports reflect that the VA examiner reviewed the Veteran's claim file, conducted appropriate examinations, addressed all applicable rating criteria for bilateral hearing loss, and explained why a diagnosis of peripheral neuropathy was not rendered with opinions consistent with the evidence of record.  Accordingly, the Board finds that the VA examination reports are adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited agent.  The representative and the VLJ asked questions addressing the criteria for service connection and an increased rating.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims.

Service connection for peripheral neuropathy of the upper and lower extremities

The Veteran contends that he has peripheral neuropathy of each extremity, manifested by numbness and tingling, secondary to service-connected coronary artery disease or related to in-service cold exposure.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought, specifically peripheral neuropathy of the bilateral upper and lower extremities.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the evidence is against finding that the Veteran has a currently has or had peripheral neuropathy of any extremity during the period of the claim.

The Veteran was afforded a VA examination in April 2014.  The examiner noted symptoms of left arm tingling that felt like needles on the skin, muscle pain above and below the knees, nighttime leg cramps, cold feet, and difficulty standing for prolonged periods.  The examiner noted that the Veteran had knee replacement surgeries in 1997 and 2004 and a 30 year history of smoking two to three packs per day with no diagnosis of peripheral vascular disease, that the Veteran's psychiatrist believed constant anxiety caused his left arm tingling, and that the Veteran had no current numbness or tingling in the legs.  

The examiner found no peripheral nerve condition or peripheral neuropathy, noting current symptoms of mild paresthesias of the bilateral upper extremities, with no atrophy and normal muscle strength, deep tendon reflexes, sensory testing for light touch, and gait.  The examiner concluded that all nerves were normal and found no evidence consistent with peripheral neuropathy.  The examiner opined that the Veteran did not have any peripheral neuropathy related to coronary artery disease because the Veteran only reported tingling in his arms and the sensations in the Veteran's arms were attributed to anxiety by the Veteran's psychiatrist because the tingling worsened with increased anxiety symptoms and was a common symptom of anxiety.  The examiner noted the Veteran's cardiologist did not think the bilateral upper extremity symptoms were related to his heart and that the symptoms were reported to be on the surface of his skin.  

As the foregoing VA examination report provide the only medical findings of record, and those findings do not show peripheral neuropathy of any extremity, the Veteran has not met the threshold requirement of a current disability. 

While the Veteran may be competent to state that he has numbness or tingling in his upper and lower extremities, as a layperson, he is not competent to diagnose peripheral neuropathy or link peripheral neuropathy to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the April 2014 VA examination was conducted by a medical profession and included a review of the claims file and appropriate testing.  Thus, the Board affords the examination report significantly more probative weight than the Veteran's lay assertions as to the presence of his claimed peripheral neuropathy of the upper and lower extremities. 

As the most probative evidence of record reflects that the Veteran does not have current peripheral neuropathy, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of peripheral neuropathy at any point during the claims period or shortly before the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the preponderance of the evidence is against entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average industrial impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings for hearing loss disability are derived from the mechanical application of the Rating Schedule to the numeric designations assigned from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2015).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In an April 1993 rating decision, the Veteran was granted service connection and a noncompensable rating for left ear hearing loss, effective November 1992.  An April 2013 rating decision granted service connection for right ear hearing loss, effective June 2012, for a combined noncompensable rating.  In April 2014, the Veteran contended that his bilateral hearing loss warranted an increased rating.  

A June 2014 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
35
65
70
LEFT
10
15
40
75
85

The average puretone threshold was 48 in the right ear and 54 in the left ear, and the Maryland CNC speech recognition score was 84 percent in the right ear and 88 percent in the left ear.  The Veteran indicated that his bilateral hearing loss caused difficulty hearing in crowds.

A February 2015 private treatment record noted the Veteran had difficulty understanding conversation in many listening situations due to hearing loss and tinnitus.  The private audiologist reported audiogram results of an average puretone threshold of 51 in the right ear and 65 in the left ear, with a speech recognition score of 96 percent in the right ear and 100 percent in the left ear.

VA treatment records indicate the Veteran was seen for ear irrigation and hearing aid adjustments from April 2015 to July 2015.

In a November 2015 DRO hearing, the Veteran's representative contended that the Veteran's hearing had worsened since the June 2014 VA examination report as reflected in the February 2015 private audiological report.

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss are not met.  Applying Table VI, the results of the numeric designation of hearing impairment based on puretone threshold average and speech discrimination are as follows:  Level II bilaterally in June 2014; and Level I in the right ear and Level II in the left ear in February 2015.  When applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in which he contends his disability should be rated higher than the current noncompensable rating due to difficulty understanding conversations in different listening situations, including crowds.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's bilateral hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation; therefore, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal.

The Board finds that the evidence is against the assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss at any time during the rating period under appeal and staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his bilateral hearing loss.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015). 

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected bilateral hearing loss constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Specifically, bilateral hearing loss has been found to be manifested by difficulty understanding conversation in different listening situations.  These symptoms are contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that a higher schedular rating is available, but the facts do not indicate that the Veteran's bilateral hearing loss warrants a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the remaining issues of entitlement to service connection for residuals of cold injuries to the bilateral lower extremities and feet and entitlement to a TDIU. 

With respect to the claim of entitlement to service connection for residuals of cold injuries, the Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he incurred cold injuries during his active service in Korea and Alaska.  He specifically claimed that cold weather exposure caused injury to his bilateral lower extremities and feet.  Service personnel records indicate the Veteran was stationed in Korea from August 1953 to February 1955; however, the Veteran's full service medical records were unavailable.

In connection with November 2013 VA treatment, the Veteran was noted have thick toenails, which the Veteran claims is indicative of a cold injury.  An April 2014 VA examination report noted the Veteran had muscle pain in the lower extremities above and below his knees, had cold feet, and had to wear a heating blanket and socks at night.

In an August 2015 DRO hearing, the Veteran reported service in Korea as an infantryman from August 1953 and February 1955 that exposed him to cold temperatures.  In an April 2016 hearing before the Board, the Veteran testified that the gear he wore during the winter in Korea would be considered "light" and that his issues with his bilateral feet and legs began in Korea and continued since.

In light of the Veteran's statements regarding in-service symptomatology and current symptoms of residuals of a cold injury, the Board finds that there is sufficient evidence to warrant a VA examination.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, remand is required so that an examination can be conducted.

With regard to the claim of entitlement to a TDIU, the Veteran reported in a May 2014 VA Form 21-8940, that he stopped working full time in 2005 and became too disabled to work in November 2010 due to service-connected PTSD, bilateral knee disability, and heart condition.  He indicated that he worked as a truck driver from 1992 to August 2003 and had a high school level education.  In his April 2016 testimony, he noted that an opinion discussing the impact of PTSD on his employability has not been rendered since PTSD was increased to 70 percent disabling, effective November 2013.  The Veteran contended that he would have difficulty seeking employment due to PTSD-related medical appointments, absenteeism caused by his PTSD symptoms, and difficulty standing for more than 15 minutes due to service-connected knees.  The Board notes that the most recent April 2014 VA psychiatric examination report opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas but did not provide an opinion on its impact on employability.

Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination that addresses the current impact of service-connected PTSD on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of all VA treatment records for the Veteran dated from July 2016 to the present.  All efforts to obtain these records must be documented in the claims file.

2. Afford the Veteran an examination to determine the nature and etiology of his claimed residuals of cold injuries to the bilateral lower extremities and feet.  The claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all residuals of any in-service cold injury present during the claims period.

With respect to each disability, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral lower extremity or foot disability began in service, was caused by service, or is otherwise related to service, to include cold exposure.

In making these determinations the examiner must specifically consider and address the Veteran's statements regarding the exposure to cold temperatures in service and symptomatology since service.

A complete rationale must be provided for any opinion offered.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to address the functional effects of the Veteran's service-connected disabilities (alone or in combination) on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects the examiner should consider the Veteran's employment and education history, but must not consider the Veteran's age or any non-service connected disabilities. 

4. Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


